DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on April 26, 2021 is acknowledged. Claims 1-3 and 20-24 are pending in this application. Claim 1 has been amended. Claims 4-19 have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection  to claim 9 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitation of claim 9 and claim 9’s subsequent cancellation. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 20 under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2010/0049149) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitation of claim 9.  
The rejection of claims 1-3, 5,  and 20 under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2010/0049149) as applied to claims 1-3 and 20 above, and further in 
The rejection of claims 1-3, 6, and 20 under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2010/0049149) as applied to claims 1-3 and 20 above, and further in view of Friedman (EP 0 388 220) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitation of claim 9.  
The rejection of claims 1-3, 6,  20-22, and 24 under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2010/0049149) as applied to claims 1-3 and 20 above, and further in view Takao et al. (JP 10265391A) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitation of claim 9.  
The rejection of claims 1-3, 6,  and 20-24 under 35 U.S.C. 103 as being unpatentable over Rucinski (US 2010/0049149) as applied to claims 1-3 and 20 above, and further in view Xu et al. (CN103211805A) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitation of claim 9.  
Double Patenting
The rejection of claims 1-3 and 20-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,642,820 in view of Rucinski (US 2010/0049149) has been withdrawn in view of Applicants amendment to claim 1 to recite the composition is administered via inhalation.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Rucinski (US 2010/0049149) which discloses administering a 
Routes of administration includes endosinusial (nasal sinuses); intrapulmonary (lungs or its bronchi); and intrasinal (nasal or periorbital sinus) (Table 1). It is noted that the sinuses and lungs are part of the respiratory tract).
The claim limitation is drawn to administration of the chlorhexidine to the respiratory tract via inhalation. There is no disclosure within the prior art to suggest or motivate the skilled artisan to administer via inhalation of vapor and/or an aerosol of an aqueous solution of chlorhexidine. The prior art is limited to irrigation or cleansing compositions of the respiratory tract. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615